RENDERED: SEPTEMBER 16, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2021-CA-0327-MR


RICK HOLMAN                                                       APPELLANT



               APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE KIMBERLY N. BUNNELL, JUDGE
                      ACTION NO. 17-CI-01664



ESTATE OF TYLER WILLIAMS,
BY AND THROUGH MEGAN WILLIAMS,
AS ADMINISTRATRIX; KARSON HOLLAR;
L-M ASPHALT PARTNERS, LTD D/B/A ATS
CONSTRUCTION; ADALEY WILLIAMS;
CARTER WILLIAMS; AND
MEGAN WILLIAMS, INDIVIDUALLY                                       APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Rick Holman (“Appellant”) appeals from an

interlocutory order of the Fayette Circuit Court denying his motion for summary
judgment. Appellant argues that the circuit court erred in failing to properly apply

Yanero v. Davis, 65 S.W.3d 510 (Ky. 2001), to conclude that Appellant is entitled

to qualified official immunity. After careful review, we affirm the order on appeal.

                   FACTS AND PROCEDURAL HISTORY

             L-M Asphalt Partners, Ltd., d/b/a ATS Construction (“ATS”),

contracted with the Kentucky Transportation Cabinet (“KYTC”) to perform road

work on the Todd’s Road Project in Lexington, Kentucky. KYTC employee

Robert Johnson was responsible for overseeing the project, supervising

construction, and ensuring the overall safety on the project including Occupational

Safety and Health Administration (“OSHA”) compliance. Appellant was the

KYTC on-site inspector for the project and Mr. Johnson’s designee. Appellant’s

responsibilities included completion of the project in compliance with state and

federal safety laws and regulations. Appellant had the authority to stop work on

the project if he observed unsafe conditions.

             On the morning of May 4, 2016, Appellant was at the Todd’s Road

Project site when he saw ATS employee Tyler Williams climb out of a trench in

the ground that was approximately 13 feet deep. The trench had been excavated

for the purpose of laying a drainage pipe. Appellant determined that the trench

needed cave-in protection, and after Williams exited the trench, Appellant




                                         -2-
commented that “it looks like there needs to be a trench box in there to me.”1

Appellant did not prevent Williams from re-entering the trench. Williams entered

the trench, which collapsed on him resulting in his death.

                 Thereafter, Williams’ estate, Williams’ wife, Megan, their two

children, and Megan’s child from a prior relationship filed a negligence action

against Appellant and Johnson as a result of Williams’ death. The matter

proceeded in Fayette Circuit Court, whereupon Appellant and Johnson filed a joint

motion for summary judgment. In support of the motion, they claimed entitlement

to qualified official immunity, argued that there was no breach of a duty, and that

Megan’s child from the prior relationship, Karson Hollar, failed to state a claim

upon which relief could be granted.

                 On March 10, 2021, the Fayette Circuit Court entered an order

granting in part and denying in part the motion for summary judgment. The court

determined that pursuant to Yanero, supra, Johnson’s duty to immediately halt

work on a dangerous project was discretionary as he was a supervisor who was not

present at the project when the trench collapsed. As such, the circuit court

concluded that Johnson was shielded by qualified official immunity. The court

sustained the motion for summary judgment as to Karson Hollar’s claim of loss of

parental consortium, as Williams was not the child’s biological nor adoptive father.


1
    A trench box is a steel structure designed to prevent the walls of a trench from caving in.

                                                  -3-
             In examining the motion as to Appellant, the circuit court found that

Appellant had the same duty as Johnson to stop work on the project if he observed

an imminent danger. This duty derived from various provisions of KYTC’s

Construction Guidance Manual, as well as KYTC’s Standard Specifications, which

required Appellant to suspend work immediately if he recognized an imminent

danger. The court determined that because Appellant was present at the site, and

observed a dangerous condition (a deep trench with no trench box), Appellant’s

duty to act was ministerial and did not require deliberation or analysis. Per

Yanero, and having found that Appellant’s duty was ministerial, the court

concluded that Appellant was not entitled to qualified official immunity. This

interlocutory appeal followed.

                            STANDARD OF REVIEW

             Summary judgment “shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Kentucky Rules of Civil Procedure (CR) 56.03. “The record must be

viewed in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor.” Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Summary


                                          -4-
judgment should be granted only if it appears impossible that the nonmoving party

will be able to produce evidence at trial warranting a judgment in his favor. Id.

“Even though a trial court may believe the party opposing the motion may not

succeed at trial, it should not render a summary judgment if there is any issue of

material fact.” Id. Finally, “[t]he standard of review on appeal of a summary

judgment is whether the trial court correctly found that there were no genuine

issues as to any material fact and that the moving party was entitled to judgment as

a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996).

                        ARGUMENTS AND ANALYSIS

             Appellant argues that he is entitled to qualified official immunity as a

matter of law, and that the Fayette Circuit Court incorrectly determined that a

Construction Guidance Manual imposed on him a ministerial rather than

discretionary duty. He argues that the challenged conduct involved him exercising

personal judgment in a matter of seconds and was, therefore, discretionary in

nature. He asserts that while the manual sets out both discretionary and ministerial

duties, Construction Guidance Manual section CST-111-4 provides KYTC

officials with discretionary authority. Appellant asserts that deciding when to

inspect and when enough information is available is a discretionary matter, that

public policy favors a finding of qualified official immunity, that he was acting

within the scope of his authority and that there was no basis for finding bad faith


                                         -5-
per Yanero. He seeks an opinion reversing the order on appeal and a finding that

he is entitled to qualified official immunity.

                      “Official immunity” is immunity from tort liability
             afforded to public officers and employees for acts
             performed in the exercise of their discretionary functions.
             It rests not on the status or title of the officer or
             employee, but on the function performed. Official
             immunity can be absolute, as when an officer or
             employee of the state is sued in his/her representative
             capacity, in which event his/her actions are included
             under the umbrella of sovereign immunity
             . . . . Similarly, when an officer or employee of a
             governmental agency is sued in his/her representative
             capacity, the officer’s or employee’s actions are afforded
             the same immunity, if any, to which the agency, itself,
             would be entitled . . . . But when sued in their individual
             capacities, public officers and employees enjoy only
             qualified official immunity, which affords protection
             from damages liability for good faith judgment calls
             made in a legally uncertain environment. Qualified
             official immunity applies to the negligent performance by
             a public officer or employee of (1) discretionary acts or
             functions, i.e., those involving the exercise of discretion
             and judgment, or personal deliberation, decision, and
             judgment, (2) in good faith; and (3) within the scope of
             the employee’s authority. An act is not necessarily
             “discretionary” just because the officer performing it has
             some discretion with respect to the means or method to
             be employed. Qualified official immunity is an
             affirmative defense that must be specifically pled.

Yanero, 65 S.W.3d at 521-22 (citations omitted).

             [D]iscretionary acts or functions are those that
             necessarily require the exercise of reason in the
             adaptation of means to an end, and discretion in
             determining how or whether the act shall be done or the
             course pursued. Discretion in the manner of the

                                          -6-
             performance of an act arises when the act may be
             performed in one or two or more ways, either of which
             would be lawful, and where it is left to the will or
             judgment of the performer to determine in which way it
             shall be performed.

Haney v. Monsky, 311 S.W.3d 235, 240 (Ky. 2010) (citation omitted).

             In contrast, qualified official immunity does not protect one who

negligently performs, or fails to perform, a ministerial duty. “A ministerial duty is

one that requires only obedience to the orders of others.” Patton v. Bickford, 529

S.W.3d 717, 724 (Ky. 2016), as modified on denial of reh’g (Aug. 24, 2017)

(internal quotation marks and citation omitted). “The act of governing cannot be a

tort, but failing to carry out the government’s commands properly when the acts [to

be performed] are known and certain can be.” Id. (internal quotation marks and

citation omitted). Stated differently, “a duty is ministerial when the officer’s duty

is absolute, certain, and imperative, involving merely execution of a specific act

arising from fixed and designated facts.” Id. (internal quotation marks and citation

omitted).

                    Categorizing actions as either the performance of a
             discretionary duty or the performance of a ministerial
             duty is vexing to litigants and courts alike. . . . A
             somewhat rudimentary expression of the distinction
             between discretionary and ministerial acts provides that
             [p]romulgation of rules is a discretionary function;
             enforcement of those rules is a ministerial function.

Id. (internal quotation marks and citation omitted).


                                         -7-
             The primary question for our consideration is whether the Fayette

Circuit Court properly determined that Appellant’s duty was ministerial rather than

discretionary. The KYTC Construction Guidance Manual provides in relevant part

that Appellant had a duty to immediately suspend work when a recognized danger

is considered to be imminent. CTS-111-4, et al. “Imminent danger is any situation

or condition occurring on a construction project that, in the opinion of the SE

[Section Engineer], may result in serious injury or death to construction personnel

or the public.” CTS-111-4.

             A panel of this Court has previously held that the duty to immediately

suspend work upon recognition of an imminent danger per KYTC’s Construction

Guidance Manual is a ministerial duty. In Meredith v. Decker, No. 2016-CA-

000721-MR, 2018 WL 4054940 (Ky. App. Aug. 24, 2018), the employee of a

subcontractor working on a KYTC project was killed when the form used to pour a

concrete retaining wall collapsed. The decedent’s estate sued several KYTC

engineers in their individual capacities for negligence resulting from their alleged

breach of duty per the Construction Guidance Manual to suspend work after

recognizing an immediate danger. In considering their claim of entitlement to

qualified official immunity, the Barren Circuit Court rejected their immunity

arguments upon determining that the KYTC engineers’ duty was ministerial. It

based this finding in part on the mandatory “shall” language of the Construction


                                         -8-
Guidance Manual creating the duty. Upon finding the duty to be ministerial rather

than discretionary, the circuit court concluded that Yanero did not allow for the

application of qualified official immunity under the facts before it.

             Similarly, in the matter at bar, Appellant had a mandatory duty to

suspend work if he recognized an immediate danger. Appellant’s deposition

testimony establishes that he recognized the immediate danger when he stated just

before the accident that “it looks like there needs to be a trench box in there to

me.” It is uncontroverted that he observed the 13 foot deep trench with

unsupported walls. Because Appellant had a mandatory duty to suspend work

when the imminent danger was recognized, and as this duty did not implicate “the

exercise of discretion and judgment, or personal deliberation, decision, and

judgment,” Yanero, 65 S.W.4d at 552, we conclude that the duty was ministerial

rather than discretionary. The remaining elements of Yanero, i.e., whether the

public officer or employee acted in good faith and within the scope of his

authority, are moot. We are not persuaded by Appellant’s argument that public

policy considerations favor a finding that Appellant’s duty was discretionary rather

than ministerial.

             This decision addresses only whether Appellant’s duty was ministerial

or discretionary, and the resultant application, if any, of qualified official

immunity. We do not address whether Appellant breached his duty, nor whether


                                           -9-
there was any proximate causation or damages. “[A]n appellate court reviewing an

interlocutory appeal of a trial court’s determination of a defendant’s immunity

from suit is limited to the specific issue of whether immunity was properly denied,

nothing more.” Baker v. Fields, 543 S.W.3d 575, 578 (Ky. 2018).

                                 CONCLUSION

            Per Yanero, Appellant’s duty to suspend work upon recognizing an

imminent danger was ministerial rather than discretionary. As such, he is not

entitled to qualified official immunity. The Fayette Circuit Court properly denied

Appellant’s motion for summary judgment on this issue. Accordingly, we affirm

the order of the Fayette Circuit Court denying Appellant’s motion for summary

judgment.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

James G. Womack                           Jennifer A. Moore
Joshua L. Ellis                           Emily A. DeVuono
Sami C. Oudeh                             Louisville, Kentucky
Lexington, Kentucky




                                        -10-